ACCEPTED
                                                                                          06-14-00149-CR
                                                                                SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                     3/25/2015 1:55:51 PM
                                                                                          DEBBIE AUTREY
                                                                                                   CLERK

                                   06-14-00149-CR

RAYMOND EARL BARNETT,                   §                        FILED IN
                                               IN THE COURT OF APPEALS
                                                               6th COURT OF APPEALS
        Appellant                       §                        TEXARKANA, TEXAS
V.                                      §      SIXTH   JUDICIAL3/25/2015
                                                                DISTRICT 1:55:51 PM
                                        §                          DEBBIE AUTREY
                                                                       Clerk
STATE OF TEXAS,                         §      TEXARKANA, TEXAS
          Appellee                      §

             MOTION FOR EXTENSION OF TIME TO FILE BRIEF

      COMES NOW the State of Texas, by and through her assistant criminal district

attorney and presents this Motion for Extension of Time to File Brief, and in support

thereof would respectfully show the Court the following:

   1. The brief in this case is due to be filed on or before March 26, 2015. There have
      been no extensions of time requested by or granted to the State.
   2. On March 23, 2015, counsel for the State was required to appear as lead trial
      counsel in cause nos. CR-14-25037 and CR-14-25042, each styled State of Texas
      v. Andrew Scott Arnold, and in cause no. CR-14-25162, the State of Texas v.
      Davey Lynn Cooper, in the 336th District Court of Fannin County, Texas. Said
      causes were ultimately resolved by plea agreement, State v. Cooper on March 20
      and State v. Arnold on March 23. Although counsel for the State was not required
      to try these cases, he was nonetheless required to expend considerable effort in
      preparing them for trial.
   3. On April 13, 2015, counsel for the State is scheduled to appear as supervising
      counsel in cause nos. CR-14-25215, styled State of Texas v. Roger Lynn Haley,
      Jr., and cause no. CR-14-25152, State of Texas v. William White, in the 336th
      District Court of Fannin County, Texas. Counsel is also scheduled to appear as
      lead counsel in cause no. CR-14-24912, State of Texas v. Dillon Mosley, on that
      same date.
   4. In mid-February 2015, counsel’s court partner abruptly resigned, effectively
      doubling counsel’s caseload and leaving counsel to assume several administrative
      and supervisory duties within the Criminal District Attorney’s office. While a
      replacement has been selected and approved by the commissioner’s court, he will
      not be available to begin work until March 30, 2015.
   5. The amount of preparation required for the above-described trials, as well as the
      expanded workload required of counsel has deprived him of a sufficient
      opportunity to review the record in this case and prepare an adequate response to
      Appellant’s points of error.

   WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully prays

this Court grant its motion and allow the State a 30-day extension of time in which to file

its brief in this matter. The State further requests any and all such additional relief as this

Court may deem just and appropriate.

Dated: March 25, 2015
                                                   Respectfully submitted,


                                                   /s/    John B. Setterberg
                                                   John B. Setterberg
                                                   State Bar No. 24043915
                                                   Assistant Criminal District Attorney
                                                   Fannin County, Texas
                                                   101 E. Sam Rayburn Dr., Ste. 301
                                                   Bonham, Texas 75418
                                                   903-583-7448
                                                   903-583-7682 (fax)

                              CERTIFICATE OF SERVICE

      The undersigned hereby represents that a true and correct copy of the foregoing
was delivered to counsel for Appellant by electronic mail and deposit in counsel’s
mailbox in the Criminal District Attorney’s office on this the 25th day of March, 2015.


                                                   /s/    John B. Setterberg
                                                   John B. Setterberg
                                                   Assistant Criminal District Attorney
                                                   Fannin County, Texas